t c memo united_states tax_court juanita carter petitioner v commissioner of internal revenue respondent docket no filed date juanita carter pro_se steven w labounty for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in petitioner's federal income taxes additions to tax and penalties for the years and year deficiency addition_to_tax penalty sec_6651 sec_6662 dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner failed to report interest_income for and whether petitioner is entitled to dependency_exemptions for the years at issue whether petitioner is entitled to head-of-household filing_status for the years at issue whether petitioner is entitled to a casualty_loss deduction under sec_165 for and whether petitioner is liable for additions to tax under sec_6651 and penalties under sec_6662 for the years at issue one other adjustment for medical_expenses for the years and is computational and will be resolved by resolution of the contested issues some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was florissant missouri during all of the years at issue petitioner was a retired teacher having taught for years at the time of her retirement petitioner filed federal_income_tax returns for all years at issue reporting adjusted_gross_income of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for each year at issue petitioner claimed head-of-household filing_status and claimed a personal_exemption petitioner claimed three dependency_exemptions for four dependency_exemptions for five dependency_exemptions for and three dependency_exemptions for for petitioner claimed a casualty_loss deduction of dollar_figure in the notice_of_deficiency respondent determined that petitioner had unreported interest_income of dollar_figure for and dollar_figure for based on information reported to respondent by the respective payers respondent disallowed all the dependency_exemptions claimed by petitioner for each of the years at issue and as a result thereof also disallowed petitioner's head-of- household filing_status for each of those years respondent disallowed petitioner's casualty_loss deduction for and disallowed portions of petitioner's claimed noncash charitable_contribution deductions for and and disallowed portions of petitioner's claimed home mortgage interest_deduction and real_estate tax deduction for finally respondent determined that petitioner was liable for the addition_to_tax under sec_6651 for failure_to_file timely federal_income_tax returns and for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations for all years at issue at trial respondent conceded that petitioner was entitled to itemized_deductions for charitable_contributions of dollar_figure dollar_figure and dollar_figure respectively for and respondent also conceded petitioner's entitlement to an additional deduction for dollar_figure for home mortgage interest and an additional deduction of dollar_figure for real_estate_taxes for the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 the first issue is whether petitioner received unreported interest_income of dollar_figure and dollar_figure for and respectively based on information reported to respondent by payers respondent determined that petitioner received unreported interest_income of dollar_figure from united postal savings association for and unreported interest_income of dollar_figure from united postal savings association and dollar_figure from lafayette life_insurance_company for sec_61 provides that gross_income includes all income from whatever source derived unless otherwise provided further sec_61 provides that interest must be included in income petitioner admitted at trial that during both and she held an interest-bearing checking account at united postal savings association that did produce interest in both of those years however petitioner testified that although she had made fruitless attempts to obtain verification of the amounts of interest she had no evidence to show the amount of such interest generated by this account in either or petitioner also admitted at trial that during she was the owner and beneficiary of a life_insurance_policy on the life of her mother geneva which policy was held by lafayette life_insurance co and had a face value of dollar_figure petitioner testified that she never received any interest payments from the life_insurance_policy during and that the amount at issue herein was not interest but was rather a dividend that was not paid to her but was added to the value of the policy petitioner produced no documentary_evidence or testimony of other witnesses to support this allegation it is well established that this court is not required to accept self-serving testimony in the absence of corroborating evidence 99_tc_202 87_tc_74 petitioner failed to satisfy her burden_of_proof on this issue on this record the court holds that petitioner had unreported interest_income of dollar_figure for and dollar_figure for as determined by respondent in the notice_of_deficiency respondent therefore is sustained on this issue the second issue is petitioner's entitlement to various dependents claimed by petitioner on her income_tax returns for the years at issue the following table shows the dependents claimed by petitioner their relationship to her and the year or years such dependents were claimed name relationship u u u u u u u u u u u u u geneva carter mother john carter brother albert carter brother char nea harris grandniece pierce carter brother shauneille carter sister u u total respondent disallowed all of the claimed dependents on the ground that petitioner failed to establish that she had provided more than one-half of their support at trial petitioner conceded her claim to a dependency_exemption for her sister shauneille for the years and geneva carter john carter albert carter and pierce carter lived in a house separate from petitioner but which was owned by petitioner and for convenience is referred to as the lurch street house this house was fully paid for however on date the house was acquired by condemnation by the st louis airport authority and therefore was no longer owned by petitioner petitioner's relatives however continued living in the house until date when they moved to another house petitioner acquired as a replacement for the lurch street house that was condemned neither petitioner nor her relatives paid any rent to the st louis airport authority during the period from date to date char nea harris petitioner's grandniece and shauneille petitioner's sister lived with petitioner at their house which for convenience is referred to as the amblewood street residence that home was encumbered with a mortgage as to which petitioner was allowed itemized_deductions for home mortgage interest and real_estate_taxes petitioner's three brothers john albert and pierce were adults while none of them had full-time jobs it appears that each earned some income during the years at issue from odd jobs petitioner's mother geneva was in her 80's and her only income was social_security_benefits of dollar_figure per month the grandniece char nea harris was born in and both her parents were deceased however at some point the date of which is not set out in the record char nea was adopted by petitioner's sister shauneille petitioner's only income except for the interest discussed above was her retirement benefits which ranged from dollar_figure to dollar_figure for the years at issue petitioner contends that she provided more than one-half the total support for the named dependents except for her concession of the dependency_exemption as to her sister shauneille sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others a brother mother and foster_child of the taxpayer sec_152 and sec_151 further provides as a condition for the dependency_exemption that the gross_income of the dependent for the taxable_year be less than the exemption_amount for that year unless the claimed dependent is a child of the taxpayer under the age of if the child is a student social_security payments are not income within the meaning of sec_151 unless the recipient is subject_to sec_86 however in determining whether a taxpayer contributed over half the support of another amounts of support paid_by social_security_benefits are considered see black v commissioner tcmemo_1972_135 thus for purposes of sec_151 geneva petitioner's mother had no income for the year in question however in determining whether petitioner contributed over half of geneva's support during the relevant years the court must consider the social_security_benefits received by geneva in those years respondent agrees that petitioner would be entitled to a dependency_deduction for geneva but for the fact that petitioner did not provide over one-half of geneva's support during the relevant years as required by sec_152 respondent contends that geneva's social_security_benefits exceeded one-half of the amount spent for her support for each of the years at issue under sec_151 and the exemption_amount was dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner argues that the social_security_benefits received by her mother cannot be attributed solely to her support because petitioner contends the benefits were not used exclusively for geneva's support because petitioner's brothers routinely used geneva's social_security_benefits for their own support thus petitioner argues only a portion of the social_security_benefits should be considered to have supported geneva each year despite the fact that geneva's social_security_benefits may have been used by petitioner's brothers and thus may have been used for their support the court must reject petitioner's contention that such amounts used to support others are not to be considered as support for the dependent in question sec_1_152-1 income_tax regs provides that in determining whether an individual received over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied the court has interpreted this regulation to mean any amount contributed to a common family fund by a particular member_of_the_household is deemed to have been supplied in full for his support when such amount is less than his aliquot share of the entire fund simply because the total cost of support for all family members is prorated does not justify a proration of a contributing member's earnings such an interpretation would produce an illogical and unrealistic result since it would then be possible for a member to contribute more to a common family fund than would be spent for his support and still be treated as not supporting himself 46_tc_446 affd per curiam 378_f2d_32 5th cir see also meenk v commissioner tcmemo_1970_302 since the entire amount contributed by geneva must first be applied toward her own support petitioner must show that the amount of geneva's social_security_benefits for each year was less than half of the amount expended for geneva's support in each year in order for petitioner to be entitled to a dependency_exemption for geneva for each year in question in 56_tc_512 this court held that in establishing that more than one-half of a dependent's support has been provided a prerequisite to such a showing is the demonstration by competent evidence of the total amount of the dependent's support from all sources for that year if the amount of total support is not established and cannot be reasonably inferred from competent evidence available to the court it is not possible to conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent petitioner failed to establish the total amount expended for geneva's support from all sources for the relevant years and moreover the court is unable to reasonably infer this information from the evidence presented petitioner failed to satisfy her burden of proving that she provided over one half of geneva's support during any of the relevant years on this record the court holds that petitioner is not entitled to a dependency_exemption for geneva during any of the relevant years the same holds for petitioner's brothers john albert and pierce petitioner produced no evidence to show their total support for any of the years in which they were claimed as dependents petitioner made estimates of these amounts however not one of her estimates was corroborated by any documentary_evidence petitioner admitted that at least two of her brothers albert and john earned some amounts of money during the relevant years moreover for the period from date to date petitioner did not provide their housing because during that period petitioner did not own the home her mother and the brothers occupied because that property had been acquired by the st louis airport authority additionally john's earned_income was dollar_figure dollar_figure dollar_figure and dollar_figure respectively for and thus his income was greater than the exemption_amount provided in sec_151 and that factor alone precludes petitioner's entitlement to a dependency_exemption for him see supra note with respect to petitioner's brother pierce who was claimed as a dependent only for petitioner also provided no evidence as to his total support nor did she present any documentation to establish the amounts that she provided for his support on this record petitioner failed to establish her entitlement to dependency_exemptions for her brothers john albert and pierce for any of the years at issue respondent therefore is sustained on this issue finally with respect to petitioner's grandniece char nea harris who was claimed as a dependent for and although the child lived with petitioner the record also shows that petitioner's sister shauneille lived with petitioner and char nea for at least and shauneille adopted char nea at some time shauneille was also gainfully_employed during these years given these circumstances it is evident to the court that shauneille provided some support to char nea during the years in question again petitioner presented no evidence to show char nea's total support for these years and no documentation that would support petitioner's contention that petitioner's contribution toward that support was one-half or more of the total support respondent therefore is sustained on this issue the third issue is whether petitioner is entitled to head- of-household filing_status for and sec_2 defines a head-of-household as an individual taxpayer who is not married at the close of the taxable_year and maintains as a home a household that constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of a son daughter or other qualifying dependent for which the taxpayer is entitled to a deduction under sec_151 of the taxpayer sec_2 for this purpose a taxpayer is considered to maintain a household only when the household constitutes the home of the taxpayer for the taxpayer's taxable_year and the taxpayer pays over half of the cost of running the household sec_2 sec_1_2-2 income_tax regs sec_1_2-2 income_tax regs further provides the cost of maintaining a household shall be the expenses_incurred for the mutual benefit of the occupants thereof by reason of its operation as the principal_place_of_abode of such occupants for such taxable_year the cost of maintaining a household shall not include expenses otherwise incurred the expenses of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises such expenses do not include the cost of clothing education medical treatment vacations life_insurance and transportation emphasis added respondent contends that petitioner did not during any of the years at issue maintain such a household nor did she under sec_2 with respect to a son stepson daughter stepdaughter or descendants of a son or daughter such individuals need not be dependents of the taxpayer under sec_151 unless such individuals are married in which event they must also qualify as dependents under sec_151 provide over one half of the cost of maintaining such a household during the years in question petitioner lived in her home with char nea and shauneille the court has held that petitioner failed to prove she contributed more than one half of char nea's support for any of the years at issue thus she is not entitled to a dependency_exemption for char nea for any of those years moreover petitioner conceded that she is not entitled to dependency_exemptions for shauneille for and and she did not claim them for and consequently neither char nea nor shauneille can be considered as qualifying dependents for purposes of sec_2 likewise petitioner failed to prove she provided over one half of the cost of maintaining a household for any other qualifying dependent on this record the court holds that petitioner is not entitled to head-of-household filing_status for any of the years at issue respondent is therefore sustained on this issue the fourth issue is whether petitioner is entitled to a casualty_loss deduction under sec_165 in the amount of dollar_figure for on her income_tax return for petitioner included five forms casualties and thefts pursuant to which she claimed casualty losses of dollar_figure after application of the 10-percent adjusted_gross_income floor the amount of the loss dollar_figure was carried over to schedule a itemized_deductions to which amount petitioner added dollar_figure for theft and dollar_figure for a bad_debt all of which totaled dollar_figure as a casualty_loss claim petitioner contends that she sustained the casualty during as a result of an eminent_domain action against her lurch street home in connection with the expansion of the st louis municipal airport airport pursuant to such eminent_domain procedures petitioner sold her house to the city of st louis missouri during and secured alternate housing petitioner contends that at some time during the airport arranged for the moving of petitioner's personal belongings from her old home into her new home however some items of her personal_property were left behind in the basement of her former home and before petitioner had the opportunity to retrieve her personal_property the airport demolished the home including her personal_property on date petitioner filed a complaint in the u s district_court for the eastern district of missouri district_court against the airport requesting among other relief reimbursement for her damaged personal_property on date the district_court dismissed petitioner's complaint with prejudice petitioner contends that she should be allowed to deduct the full amount of her loss in as a casualty_loss because she was unsuccessful in collecting any judgment against the airport and as a result she was not compensated for her loss respondent contends that petitioner's casualty_loss is not deductible until such time as there is no reasonable prospect of a recovery_of such loss respondent argues that petitioner's loss did not become uncollectible until because up until that time petitioner continued her efforts to collect damages from the airport thus the possibility existed that her loss would be compensated for after up until the disposition of her suit in date additionally respondent contends that petitioner failed to substantiate either her basis in or the fair_market_value of the damaged property sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in particular sec_165 allows a deduction to an individual for loss of property not connected with a trade_or_business or a transaction entered into for profit if such loss arises from fire storm shipwreck or other_casualty or from theft personal casualty or theft losses are deductible only to the extent that the loss exceeds dollar_figure and percent of adjusted_gross_income sec_165 and respondent does not contend that any portion of the losses was compensated by insurance the measure of a casualty or theft_loss is determined by sec_1_165-7 income_tax regs generally the loss shall be the lesser_of the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis prescribed in sec_1_1011-1 income_tax regs for determining loss from the sale_or_other_disposition of the property under sec_1_1011-1 income_tax regs adjusted_basis is the cost or other basis_of_property under sec_1012 adjusted to reflect allowable deductions for depreciation under sec_1016 in this case petitioner does not contend that any of the relevant property was ever used in a trade_or_business consequently the cost or basis of the property was not subject_to adjustment for depreciation petitioner produced no evidence of her basis in or the fair_market_value of the relevant damaged items of property apart from petitioner's failure to establish basis sec_1_165-1 income_tax regs provides year of deduction a loss shall be allowed as a deduction under sec_165 only for the taxable_year in which the loss is sustained i if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim of reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim emphasis added in petitioner filed suit against the airport seeking compensation_for the loss of her property in her suit was dismissed with prejudice her efforts to obtain reimbursement for her loss subsequent to are clear petitioner obviously felt that she had a reasonable prospect of collecting a judgment or other compensation_for her loss during or after not until when her suit was dismissed with prejudice did petitioner's loss become sustained within the meaning of sec_165 because only at that time could it be ascertained with reasonable certainty that petitioner would not receive compensation_for her loss it follows that petitioner did not sustain as defined in sec_1_165-1 income_tax regs a casualty_loss in as required under sec_165 in order for such loss to be deductible in that year respondent is therefore sustained on this issue the fifth issue is whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file timely a federal_income_tax return for and and the penalty under sec_6662 for negligence or intentional disregard of rules or regulations sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file a timely return unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect respondent introduced postmarked envelopes in which petitioner's federal_income_tax returns for of the years at issue were mailed showing that petitioner mailed her federal_income_tax return the due_date for which was date on date her federal_income_tax return the due_date for which was date on date and her federal_income_tax return the due_date for which was date on date additionally respondent introduced official internal_revenue_service transcripts of account for petitioner's federal income taxes transcripts for each of the years at issue which reflected that petitioner's federal_income_tax return was filed on date her federal_income_tax return was filed on date her federal_income_tax return was filed on date and her federal_income_tax return was filed on date the transcripts also reflected that petitioner had not requested nor had she been granted a filing extension for any of the years at issue petitioner contends that she filed timely her federal_income_tax return but that respondent lost the original return and requested she file another one which she did petitioner claims that the date filing_date listed on the transcript of her tax_year actually reflected the filing of the copy of her return and did not reflect the date of her original filing of her return which respondent allegedly misplaced petitioner produced no documentary_evidence to support this allegation the court is satisfied on this record that date is the original filing_date of petitioner's federal_income_tax return and that such return was not filed timely petitioner admits that the envelopes marked date date and date reflected the actual mailing dates of her returns for and respectively however she argues that various illnesses prior to the due dates for each of these three returns incapacitated her to a degree that she could not file timely her returns petitioner also contends that she requested and received an extension of time to file each of these three returns however she failed to produce copies of such extensions at trial petitioner was in an automobile accident in date that resulted in the spraining of her back in she had conjunctivitis and her doctor gave her the wrong medicine and blinded her and in she had another auto accident that caused her additional physical pain in support of her claims petitioner introduced an ambiguous document of unspecified origin entitled settlement authority that appears to evidence a settlement in the matter of juanita carter v jeffrey clark american family the date of injury being date the document fails to indicate whether the settlement described therein was made in connection with an administrative claim a lawsuit or any other similar proceeding petitioner also introduced a collection of medical bills consisting of a bill from depaul health center for services rendered on date apparently in relation to an eye problem three bills from st louis eye clinic for services rendered on date date and date a bill from emergency physician services for services rendered at depaul health center on date in relation to a back sprain a bill from ernst radiology clinic inc for services rendered on date in relation to neck and back pain a bill from depaul health center for services rendered on date in relation to diagnostic chest x rays and a bill from ernst radiology clinic inc for services rendered on date in relation to pneumonia most of these documents fail to correspond with petitioner's testimony regarding the timing of her several ailments during the years at issue moreover although the court is satisfied that petitioner experienced medical problems during the years in question petitioner failed to show that any such illnesses or injuries incapacitated her to the point that she could not with reasonable effort file on time her federal_income_tax returns for the years at issue the court finds on this record that petitioner's federal_income_tax returns for and were not filed timely and that the late filings were not due to reasonable_cause respondent therefore is sustained on this issue the final issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations for and sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 however under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the commissioner's determination is presumptively correct and will be upheld unless the taxpayer is able to rebut the presumption 79_tc_846 58_tc_757 53_tc_8 in the notice_of_deficiency respondent applied the sec_6662 penalty to all of the underpayment_of_tax for each of the years at issue due to petitioner's negligence or intentional disregard of rules or regulations with regard to those adjustments conceded by petitioner and those sustained by this court petitioner presented no evidence to show that she used due care in failing to report interest_income claiming dependency_exemptions claiming head-of- household filing_status and claiming the casualty_loss deduction nor did she present evidence to show that she had reasonable_cause to omit such items of income and claim such exemptions deductions and filing_status on this record the court holds that petitioner negligently or intentionally disregarded rules or regulations with regard to the underpayment_of_tax for each year at issue with the exception of those adjustments conceded by respondent accordingly the accuracy-related_penalty under sec_6662 is sustained decision will be entered under rule
